ARMSTRONG, P. J.,
dissenting.
The majority concludes that the trial court correctly denied defendant’s motion for a judgment of acquittal because the text message that defendant sent to the victim contained an explicit verbal description of sexual conduct that came within the prohibition imposed by ORS 167.057. In reaching that result, the majority concludes that a person violates ORS 167.057 by sending to a minor a communication that is intended to bring a graphic sexual image to the minor victim’s mind. I believe that the majority’s construction of ORS 167.057 is fundamentally flawed. In my view, the statute reaches only communications that convey to minors certain types of sexually explicit information for the purpose of inducing them to engage in sexual conduct. The text message that defendant sent to the victim identified, but did not describe, the sexual conduct in which defendant wanted the victim to engage. Because ORS 167.057 required the text message to communicate more than it did for the message to violate the statute, the majority is wrong to affirm defendant’s conviction for violating ORS 167.057.
*74Defendant, who was 22 years old, and the victim, who was 14 years old, began exchanging text messages several months after they met at a party. Defendant sent the victim text messages telling her that she was “sexy,” “a cutie,” and that she made him “horny.” Eventually, defendant sent the victim a text message stating, “I really wanna bang [you].”
The state charged defendant by indictment with the crime of luring a minor, ORS 167.057, alleging that defendant had sent the victim a text message containing “an explicit verbal description of sexual conduct” to induce the victim to engage in sexual conduct with him. At trial, defendant admitted that the word “bang,” as used in his text message to the victim, referred to sexual intercourse. Defendant ultimately moved for a judgment of acquittal, contending that, while his text message identified the sexual conduct in which he wanted to engage with the victim, it did not contain a verbal description of that conduct, as required to convict him under ORS 167.057.
The trial court disagreed. It concluded that defendant’s text message to the victim stating that he wanted to bang her could be understood to communicate, “I want to take your clothes off, look at your body, and then insert my penis in your vagina.” Based on that understanding of the text message, the court denied defendant’s motion and convicted him of the crime. Defendant reprises on appeal his contention that his text message did not contain an explicit verbal description of sexual conduct and, hence, that the trial court erred in denying his motion for a judgment of acquittal.
The majority concludes that ORS 167.057 criminalizes the “identification of sexual conduct when that identification is intended to bring a graphic sexual image to the mind of the recipient.” 278 Or App at 71. The majority states that the word “bang” can mean rough or careless sex. Consequently, it reasons, the text message “rules out other possible forms of sexual conduct” and a “reasonable fact-finder could infer that defendant intended to bring a graphic sexual image to the mind of the victim,” thereby violating the prohibition against providing the victim with an explicit *75verbal description of sexual conduct. Id. at 72-73. For the reasons explained below, I disagree with the majority’s construction of ORS 167.057.
ORS 167.057(1) provides, as relevant to this case:
“A person commits the crime of luring a minor if the person furnishes to, or uses with, a minor *** a visual representation or explicit verbal description or narrative account of sexual conduct for the purpose of inducing the minor * * * to engage in sexual conduct.”
The statute uses three terms to identify the depictions of sexual conduct that the statute proscribes. All of them identify forms of communication that necessarily convey significant information or detail about the subject that they address, viz., sexual conduct. For example, a visual representation of sexual conduct is a “likeness, picture, model, or other reproduction” of that conduct. Webster’s Third New Int’l Dictionary 1926 (unabridged ed 2002) (defining “representation”). Likewise, a verbal description of sexual conduct is a “representation” of the conduct. Id. at 610 (defining “description” as a “representation produced by a describing of’ the thing described). Finally, a narrative account of sexual conduct is “a statement of facts or events” about sexual conduct conveyed in “the form of a story.” Id. at 13, 1503.
The communicative content of each type of expression that the statute proscribes will differ. Consistent with the aphorism that a picture is worth a thousand words, a visual representation of sexual conduct would likely contain more information about that conduct than would an explicit verbal description of it. In that vein, it might be difficult to reproduce the information content of a photograph of the Mona Lisa in fewer than a thousand words. Relatedly, the iconic status of the Mona Lisa would lead most adults in the United States to summon to mind a graphic visual image of the Mona Lisa simply by being told that that was the subject of the photograph. Nonetheless, a person who told another person that the subject of the photograph was the Mona Lisa would not be understood to have given the other person an “explicit verbal description” of the photograph or its subject. According to the majority, however, the person could be understood to have done just that. The majority’s *76effort to construe the statute to reach defendant’s conduct is understandable, but it is not faithful to the language that the legislature chose to impose the prohibition that it did.
The prohibition in ORS 167.057 is intended to protect children against sexual exploitation by preventing people from providing certain types of sexually explicit expressive materials to children to induce them to engage in sexual conduct, as the legislative history of the statute confirms. The 2007 bill that enacted ORS 167.057, House Bill (HB) 2843, was the product of an ad hoc task force created by Senator Kate Brown and Representative Andy Olson. See Tape Recording, House Committee on Judiciary, HB 2843, Apr 6, 2007, Tape 117, Side A (statement of Sen Kate Brown). At the committee hearings on the bill, members of the task force explained that the bill was intended to criminalize the type of grooming behavior in which sexual offenders provide children with sexually graphic communicative materials to make them familiar and comfortable with sexual activity. See Testimony, House Committee on Judiciary, HB 2843, Apr 6, 2007, Exhibit E (statement submitted by Michael Slauson, Assistant Attorney General and task force member) (states that HB 2843 was drafted to prevent sexual predators from grooming children to engage in sexual activity by giving them depictions of people engaged in that activity); Tape Recording, House Committee on Judiciary, HB 2843, Apr 6, 2007, Tape 117, Side B (statement of Dr. Curtis Oddo, task force member) (explains that sexual offenders often groom child victims by exposing them to sexually explicit materials because exposure familiarizes them with sexual acts and makes them more comfortable with them).
The legislature chose the terms that it did to identify the communicative materials that it intended to prevent people from giving to children to induce them to engage in sexual conduct. Contrary to the majority’s view, the text message that defendant sent to the victim to induce her to engage in sexual conduct did not contain an explicit verbal description of sexual conduct. Hence, the trial court erred in denying defendant’s motion for a judgment of acquittal, and the majority errs in concluding otherwise.